United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2295
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Luke Goodon

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Dubuque
                                  ____________

                           Submitted: December 16, 2013
                              Filed: February 7, 2014
                                  ____________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ____________

MURPHY, Circuit Judge.

       Luke Goodon pled guilty in 2008 to bankruptcy fraud and to structuring
financial transactions in order to evade reporting requirements and was sentenced by
the district court to 27 months imprisonment and 24 months supervised release. His
supervised release began in February 2011. The United States probation office later
petitioned to revoke Goodon's supervised release based on multiple violations of state
law as well as the terms of his release. The district court1 held a hearing on May 30,
2013 and revoked Goodon's supervised release after concluding that the government
had proven all but one of the alleged violations. The advisory guideline range was
calculated at 6 to 12 months, and the district court sentenced Goodon to 12 months
imprisonment and 12 months supervised release. Goodon appeals the revocation of
his supervised release and the sentence imposed by the district court.

       The United States probation office alleged that Goodon had committed various
violations of his supervised release. In August 2011 a warrant issued for his arrest
based on complaints from individuals with whom he had promised to share profits
from salvaging their steel. Based on this alleged violation of state law and the fact
that Goodon was receiving Social Security disability payments, the conditions of his
federal supervised release were modified to require that all employment be approved
by the probation office and that he not seek or engage in any work or agreements
related to scrapping metals. In a subsequent state court proceeding in May 2012,
Goodon pled guilty to an Iowa theft violation and was sentenced to time served
(twelve days) and ordered to pay restitution. The federal district court modified his
supervised release to include two weekends in jail, which Goodon has served.

       Goodon received a traffic citation on January 17, 2013 for having "fictitious
plates" on his trailer. A deputy who informed the federal probation office about this
citation also reported that Goodon had been scrapping metal, an activity forbidden by
the terms of his supervised release. Goodon told his probation officer about his
traffic citation on January 21. Then in late January, an arrest warrant was issued
charging Goodon with Social Security disability fraud for allegedly receiving
disability payments while "working in the scrap metal business" between January
2006 and October 2011. Goodon was tried before a state court jury, found guilty of


      1
       The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-
theft in the first degree in April 2013, and sentenced to ten years suspended with five
years probation and a requirement of restitution.

       The federal district court held a revocation hearing in May 2013 and revoked
Goodon's supervised release after finding that he had committed two state law thefts,
a state law fictitious plates violation, scrapped metal without his probation officer's
permission, and failed to notify that officer within three days of a violation as
required by his supervised release. The district court found, however, that the
government did not prove that Goodon gave a false statement to his probation officer
regarding the fictitious plates charge.

       Goodon argues that the district court erred at his federal revocation hearing by
relying on a certified copy of his jury conviction rather than calling a live witness.
He cited the confrontation clause of the Sixth Amendment and Federal Rule of
Criminal Procedure 32.1(b)(2)(C). We review constitutional questions de novo, but
claims of violation of Rule 32.1(b)(2)(C) for abuse of discretion. United States v.
Johnson, 710 F.3d 784, 787 (8th Cir. 2013) (citing United States v. Martin, 382 F.3d
840, 844 (8th Cir. 2004)). A revocation hearing based on alleged violations of
supervised release is not a criminal prosecution, and thus the full Sixth Amendment
right to confrontation does not apply. United States v. Ray, 530 F.3d 666, 668 (8th
Cir. 2008). We have also concluded that admission at a sentencing hearing of a
certified copy of a conviction does not violate the Sixth Amendment. United States
v. Ingram, 594 F.3d 972, 981 (8th Cir. 2010).

       We conclude that the district court did not abuse its discretion in relying on the
certified copy of Goodon's theft conviction as proof of a state law violation. Goodon
has a "limited due process right" in connection with his revocation hearing. Ray, 530
F.3d at 668. Under Federal Rule of Criminal Procedure 32.1(b)(2)(C), a defendant
at such a hearing is entitled to "an opportunity to appear, present evidence, and
question any adverse witness unless the court determines that the interest of justice

                                          -3-
does not require the witness to appear." Goodon argues that the court erred in relying
on a certified copy of his conviction to prove his state law violation rather than
requiring the testimony of an adverse witness.

       We have previously decided in an unpublished opinion that a certified copy of
a state court judgment of conviction is sufficient to establish the commission of a
state crime during a period of supervised release. United States v. Morse, No. 98-
3861, 1999 WL 980938, at *1 (8th Cir. Oct. 28, 1999). Other circuits have taken a
consistent approach, see, e.g., United States v. Spraglin, 418 F.3d 479, 480 (5th Cir.
2005); United States v. Huusko, 275 F.3d 600, 602–03 (7th Cir. 2001). We have also
concluded that a state criminal conviction "provides sufficient grounds for revocation
of probation even though an appeal from the conviction is still pending," and that a
certified copy of such a conviction is adequate proof. United States v. Gentile, 610
F.2d 541, 542 (8th Cir. 1979)

       Goodon also argues that the district court erred in finding that he failed to
notify his probation officer within 72 hours of contact with law enforcement officers,
as required by a condition of his supervised release. Goodon claims that he received
a traffic citation on January 18, 2013 and complied with this requirement by
informing his probation officer about it on January 21. We review a revocation of
supervised release for abuse of discretion. United States v. Sistrunk, 612 F.3d 988,
991 (8th Cir. 2010). The government must prove by a preponderance of the evidence
that a defendant violated a condition of supervised release, and we review the district
court's fact finding for clear error. Id. The record indicates that Goodon's traffic
citation was actually issued on January 17, 2013, and that he did not notify his
probation officer about it for four days. We conclude that the district court did not
clearly err in its findings.

      Goodon argues that his sentence was substantively unreasonable. We review
the substantive reasonableness of a revocation sentence under the same abuse of

                                         -4-
discretion standard as initial sentencing decisions. United States v. Miller, 557 F.3d
910, 915–16 (8th Cir. 2009). A district court commits an abuse of discretion when
it "(1) fails to consider a relevant factor that should have received significant weight;
(2) gives significant weight to an improper or irrelevant factor; or (3) considers only
the appropriate factors but in weighing those factors commits a clear error of
judgment." United States v. Maxwell, 664 F.3d 240, 245 (internal quotation marks
omitted) (citing United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc)). A sentence within the guideline range may be presumed to be reasonable.
Feemster, 572 F.3d at 461.

       Goodon argues that it was unreasonable for the district court to sentence him
to a year in prison because the state court had not given him prison time for his Iowa
conviction of theft in the first degree. The district court's sentence was imposed for
Goodon's violation of his conditions of supervised release, however, not for his state
crime. The district court considered Goodon's sentence appropriate based on "the
nature and circumstances of the violations and the history and characteristics of the
defendant."

      Based on our review of the record, we conclude that the district court did not
abuse its discretion or commit clear error in sentencing Goodon for violating his
supervised release and that his sentence was substantively reasonable. For these
reasons we affirm.
                          ______________________________




                                          -5-